Citation Nr: 1130988	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for arthritis of both hands. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In September 2006, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In July 2007, this matter was remanded for further development to include a VA examination.  In December 2009 this matter was remanded for full compliance with the July 2007 remand.  In December 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA). 

The Board notes that in another matter (that was appealed to the U.S. Court of Appeals for Veterans Claims (Court)) the Veteran was represented by an attorney.  The fee agreement which is in the claims file explains (in essence) that the attorney is expressly not providing representation in matters such as the one at hand.  Accordingly, the Veteran is considered to be appearing pro se.  [The Board observes that the attorney in question was inadvertently provided copies of documents pertaining to the instant issue, and that no communication in the matter from the attorney has been received.]  


FINDING OF FACT

Arthritis of either hand was not manifested in service or in the first postservice year; a preponderance of the evidence is against a finding that such disability is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for arthritis of both hands is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete  application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484- 86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Via May 2005 and August 2007 letters, the Veteran was advised of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  

While the Veteran did not receive timely notice regarding the rating of bilateral hand arthritis and an effective date of award (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the decision below denies (and does not grant) service connection; neither the rating of a disability nor the effective date of an award is a matter for consideration.  Nevertheless, the August 2007 letter provided such notice and the claim was thereafter readjudicated.  See June 2010 supplemental statement of the case.  It is not alleged that the Veteran is prejudiced by a notice defect.    

The Veteran's service treatment records (STRs)are associated with the claims file, and pertinent VA and private records, have been secured.  He has not identified any pertinent evidence that remains outstanding.  In September 2007 he was afforded a VA examination to secure a nexus opinion.  In March 2010 another medical opinion was secured pursuant to the Board's December 2009 remand.  Finally, the Board secured a February VHA medical advisory opinion in this matter.  The Veteran was provided a copy of the opinion, and afforded opportunity to respond.  His response indicates that he has nothing more to add.  For reasons explained in greater detail below, the Board finds the opinion to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§  3.307, 3.309.  
Service connection may be established for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of a current disability; competent evidence of in-service incurrence of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).  

The Veteran's service records show that his military occupational specialty (MOS) was a crane shovel operator.  He alleges that his duties involved use of a jack-hammer.  Given his MOS and assignments, it may be conceded that he indeed used a jack-hammer during service.  His STRs do not show any hand injuries, and do not mention complaints of or treatment for a hand disability.  On service separation examination, the Veteran did not mention any hand complaints (or history of such); his upper extremities were normal on clinical evaluation.

Private records from October 1993 to October 2005 show that the Veteran was seen in January 1996 for complaints of bilateral hand pain.  He had stiffness on awakening in the morning (and apparently was having problems using a computer keyboard).  X-rays were interpreted as showing degenerative changes from the greater multangular at its articulation with the first metacarpals, bilaterally.   

In an October 2005 statement, J.D.B. II, D.O. opines:

"[The Veteran] has ongoing arthritis of the hands.  This has been aggravated from his service related heavy use of a jack hammer that occurred when he was serving in the US Army in combat engineering in the Vietnam War.  He had an X-ray of the hands showing degenerative changes as early as January 12, 1996 documenting this."

On September 2007 VA examination, the Veteran reported that his duties in service included use of a jackhammer.  He indicated that he did not suffer any specific trauma or injury to his hands.  He reported that over the years he has developed arthritis in his basal thumb joints.  He denied having surgery or requiring bracing for the problem.  Physical examination revealed full range of motion in both wrists; pain, tenderness, soreness over the basal thumb joints with obvious deformity from arthritis.  X-rays showed arthritis in both hands; and arthritis of both hands was diagnosed.  The examiner concluded:

"Any relationship with the arthritis to his hands due to his over repetitive use in the service of almost 40 years ago is speculative."

In a December 2007 statement, J.D.B. II, D.O. states:

"Previously, I had written describing [the Veteran's] use of a jack hammer in the Vietnam era as a combat engineer.  His work since that time has been in sales and management and not in laboring capacity for the last 30 years.  The only obvious aggravating factor for the hands is this service related activity."

In a March 2010 addendum (to the September 2007 examination report)(obtained pursuant to the Board's remand), P.A.S., M.D. (the September 2007 VA examiner) opined:

"In reviewing the medical record from 2007, I had stated that any relation of the arthritis to overuse in the service is purely speculative.  He was not found to have arthritis until back in 1996; he was in the service [from] 1969 to 1970.  Consequently, it is not likely that his arthritis enhances due to service, but more likely a naturally occurring phenomenon."

Statements from, and testimony by, the Veteran attribute his current bilateral hand arthritis to his military service.

On review of the record described above the Board found the medical evidence regarding the etiology of the Veteran's hand arthritis insufficient to properly address all the medical questions raised.  Accordingly, in December 2010 the Board sought a VHA expert medical advisory opinion.  In the opinion, dated in February 2011, a VA rheumatologist (after reviewing the file) stated, in part:

"The Veteran's bilateral hand arthritis is likely multifactorial.  Osteoarthritis (OA) is now realized to be a result of a complex interplay of joint integrity, genetics, local inflammation, mechanical forces as well as cellular and biochemical processes.  For most patients, OA is linked to one or more factors.  Multiple risk factors have been identified: age, female versus male sex, obesity, lack of osteoporosis, occupation, sports activities, previous injury, muscle weakness, proprioceptive deficits, genetic elements, acromegaly and calcium crystal deposition.  . . .

. .The role of occupation and OA has been examined in multiple studies.  Mechanisms for association between occupation and OA simply remain unclear.  The [Veteran] certainly describes an 8-9 month stretch of daily, prolonged use of a jackhammer.  Unfortunately, these associations do not prove causality.  It is simply not uncommon to see patient's with bilateral hand pain resulting from basilar thumb involvement of the hands.  This joint is repetitively stressed over the course of our daily activities and it is a common phenomenon to hear patients complain of pain in this location with radiographs that support underlying degenerative changes.  

I am not able to definitively state that the Veteran's OA of his hands is related with 50 percent or better probability to his use of the jackhammer during the 8-9 months he employed this tool while in service.  It would be impossible to definitively identify which causal combinations of factors are responsible for this Veteran's bilateral hand arthritis.

Genetic factors also play a role.  They may have more influence on the expression of some subsets of OA than others.  

In regards to the previous opinions presented, I do not agree with the Primary Care Provider's statements dated October 2005 "the patient's osteoarthritis was related to heavy use of a jackhammer" or October 2007 "only obvious aggravating factor for the hands is this service related activity."  [The] rebuttal in March of "any relation of arthritis to overuse is purely speculative . . more likely a naturally occurring phenomenon" appears more congruent with the reality of the situation.  The relation of the [Veteran's] arthritis to the overuse (from the jackhammer for 8-9 months duration) is purely speculative.  There is absolutely no way to be certain of this cause and effect.  There are many patients who demonstrate similar arthritis patterns and pain at a similar age who have not used a jackhammer.  As previously stated, OA is a result of a complex interplay of joint integrity, genetics, local inflammation, mechanical forces as well as cellular and biochemical processes.

The Veteran reports that he did not engage in post-service manual labor.  Manual labor is not a prerequisite for developing OA of the hands.  I do not believe that the lack of his post-service manual labor is either relevant or irrelevant to the topic in question.

The [Veteran] was 48 years old when the initial radiographs were obtained, approximately 27 years post-service.  It is not uncommon to have patient's present with pain from OA at age 48 years old.  In regards to the commentary from the [Veteran's] primary care provider stating that this is "more likely a naturally occurring phenomenon," I believe that the physician was attempting to state that the [Veteran's] OA was likely a naturally occurring process (age, genetics, etc.) rather than a direct consequence to his 8-9 months of jackhammer use while in service.  I would tend to agree with this statement."

It is well-documented, and is not in dispute, that the Veteran now has arthritis of both hands.  Likewise, it is not in dispute that he operated heavy equipment in service (and conceded that he used a jack-hammer, as alleged) .  What he must still show to establish service connection for his arthritis of the hands is that such disability is related to his use of a jackhammer in service.

The Veteran's STRs do not show any complaints or treatment pertaining to hand disability.  Furthermore, there is no evidence that arthritis of the hands was manifested in the first postservice year.  The Veteran has not alleged otherwise; he has related to examiners that his arthritis of the hands developed over the years.  Consequently, service connection for arthritis of both hands on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (as  a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Given the conclusion stated above, what the Veteran needs to establish service connection for arthritis of both hands is competent evidence of a nexus between his arthritis of the hands and his active service (and specifically, the alleged etiology, i.e., his use of a jack-hammer therein).   See 38 C.F.R. § 3.303.  While the Veteran is competent to report his observation of symptoms of arthritis, such as pain or stiffness, because the matter of a nexus between an insidious disease process such as arthritis of the hands and an alleged etiological factor many years prior is a complex medical question, he is not competent to provide probative evidence in this matter by his own opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir, 2007).  [Once again, it is noteworthy that it has not been alleged that symptoms of arthritis were noted in service, and continuously since.]  

There is conflicting medical evidence in the record in the matter of a nexus between the Veteran's arthritis of the hands and his service/use of a jack-hammer therein.  October 2005 and December 2007 statements by his private provider (an osteopath, and by virtue of training competent to offer an opinion in the matter) support the Veteran's claim.  Opinions by a VA examiner in September 2007 (with March 2010 addendum) and a VHA consulting expert (an orthopedist and an osteopath specializing in rheumatology, respectively, and also by virtue of training competent to offer opinions in the matter) are against the Veteran's claim.  The probative value of the respective opinions is determined based on factors such as their familiarity with the pertinent medical history and accurate factual background, whether the opinion is supported by and consistent with clinical data and other factual evidence, and whether the opinion is supported by an adequate explanation of rationale, to include consideration of and response to the evidence that weighs against the opinion being offered, and citations to clinical data and medical literature.
Assessing each of the opinions in the record in turn, the Board assigns very little, if any, probative value to the October 2005 opinion by Dr. J.D.B. II.  The opinion states that "[The hand arthritis] has been aggravated by [the Veteran's] service-related heavy use of a jack-hammer. . . . "   The Board assumes that what this provider means by the term "aggravated" is that the jack-hammer use in service was a contributory factor, as there is no evidence or suggestion that the Veteran had arthritis of the hands prior to service.  The opinion is conclusory, does not reflect familiarity with the Veteran's entire medical history (of the disability at issue), does not discuss any other possible etiological factors, and the only rationale provided (by inference) is that "[The Veteran] had an X-ray of the hands showing degenerative changes as early as January 12, 1996 documenting this."  There is no explanation how an X-ray some 26 years after use of a jack-hammer supports that arthritis is related to the use of the jack-hammer.  

The second opinion by Dr. J.D.B., in December 2007, likewise warrants negligible, if any probative value.  It adds to the previous statement by Dr. J.D.B. the information that after service the Veteran engaged in office work and not manual labor, and that "The only obvious aggravating factor for the hands is this service-related activity [i.e., the use of a jack-hammer]."  Significantly, this opinion appears to be based on a factual premise that is not entirely accurate.  While the record indeed does not show that the Veteran engaged in any manual labor postservice, it does reflect that he has used a computer keyboard in his work; in fact, his initial documented complaint of hand symptoms (in 1996) notes problems using a keyboard in part generated that visit to his provider.  Even more significant is that the opinion appears to suggest that there can be no other etiology for the arthritis of the hands, and does not account for the other etiological factors identified in the opinions to the contrary or for the fact that hand arthritis is known to appear in persons with no exposure to hand trauma.  As was noted, Dr. J.D.B.'s opinions are conclusory; notably, he does not cite to any supporting medical texts.  

The September 2007 VA examiner against the Veteran's claim also merits little, if any, probative value.  It likewise is conclusory (indicating only that relating the disability to service would be speculative), and the only supporting rationale (gleaned only by inference from the reference to the 40 years that had passed since service) is the lengthy passage of time before the arthritis was documented.  The Board also notes that the report of the examination does identify a postservice aggravating factor (significant as the Veteran's private provider stated there was none postservice) for the Veteran's hand complaints.   The Veteran reported that repetitive use caused increased symptomatology; presumably the report was based on experience.     

The March 2010 addendum by the September 2007 VA examiner is also conclusory and therefore merits little, if any, probative value.  The opinion specifically identifies the lengthy time interval between service and the initial clinical notation of arthritis as the factor weighing against a nexus to service.  The opinion also identifies another, considered more likely, etiological factor, i.e. that it was a naturally occurring phenomenon.  

The Board finds most probative, and persuasive in this matter, the February 2011 VHA medical expert advisory opinion by a rheumatologist.  The opinion is adequate as it reflects familiarity with the complete record; explains the rationale in detail, discussing what is known about the etiology of arthritis such as that at issue, and discusses the other opinions of record in the matter, expressing agreement or disagreement (with explanation of rationale) with each; and cites to supporting medical texts.  

The VHA expert explains that the etiology of arthritis such as the Veteran's is multi-factorial, and identifies the other etiological factors and risk factors.  Addressing specifically the opinion by the Veteran's private provider that the arthritis is due to jack-hammer use in service, the expert expresses agreement with the previous opinion by a VA examiner that such opinion is purely speculative; in support the expert notes that there are many patients with similar arthritis at a similar age who had not engaged in activities such as use of a jack-hammer, and that jack-hammer use is not a pre-requisite for developing osteoarthritis.  The expert also notes that the first documentation of arthritis was 27 years postservice, when the Veteran was 48, which is not an uncommon age for the first appearance of arthritic changes, and supports that the arthritis is a naturally occurring phenomenon.  

The Board notes that the VHA expert's use of the language "I am not able to definitively [emphasis added] state that the Veteran's OA of his hands is related with 50 percent or better probability to his use of the jack-hammer . . . in service" may raise a question of the standard of proof applied.  The Board finds that the use of the term definitively is to distinguish from speculation, and that the language that follows "with 50 percent or better probability" reflects application of the proper standard of proof.  The VHA expert's opinion may be summarized, as indicating that the etiology of arthritis of the hands is multi-factorial, that given the facts of this case the most likely etiology for the Veteran's arthritis rests with factors unrelated to trauma in service; and that to attribute the arthritis of the hands to remote use of a jack-hammer in service would be purely speculative, without support in clinical data.  The Board is persuaded by such opinion with explanation and citations to factual data and medical texts.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, service connection for arthritis of both hands must be denied.


ORDER

Service connection for arthritis of both hands is denied.
 

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


